19-35795-cgm    Doc 10-2    Filed 05/22/19 Entered 05/22/19 14:05:27         Exhibit List
                                       Pg 1 of 3



 RHINEBECK BANK’S MOTION TO LIFT STAY AND FOR SANCTIONS
                      EXHIBIT LIST

  1. EXHIBIT “A” to Motion to Lift Stay - Note and Mortgage
  2. EXHIBIT “B” to Motion to Lift Stay - Rhinebeck Bank’s (“RB”) Order to Show Cause
     (“OTSC”) to Appellate Division, Third Department dated May 8, 2019

        a. Signed Order to Show Cause
        b. Memo. of Law in Support of RB’s OTSC to 3rd Dept.
        c. Attorney Affirmation of B. Youngwirth in Support of OTSC to Appellate
           Division
        d. Exhibit “1” to RB’s OTSC to 3rd Dept. - RB’s Motion to Dismiss G & D April
           2019 Summons and Complaint

                i. Notice of Motion to Dismiss G & D’s Complaint
               ii. Attorney Affirmation of Brooke D. Youngwirth in Support of Motion to
                   Dismiss G & D’s Complaint

                      1. Exhibit “A” to Motion to Dismiss - G & D’s April 5, 2019
                         Summons and Complaint
                      2. Exhibit “B” to Motion to Dismiss – Affidavit in Opposition to 119
                         Main Street, LLC’s Order to Show Cause of Richard Kolosky,
                         Senior Vice President and Youngwirth Affirmation in Opposition
                         to 119 Main Street, LLC’s January 2019 Order to Show Cause

                             a. Exhibit “A” in opposition to 119 Main January OTSC-
                                Purported Indemnity Bond
                             b. Exhibit “B” in opposition to 119 Main January OTSC –
                                Correspondence with Diana Spada
                             c. Exhibit “C” in opposition to 119 Main January OTSC -
                                RB’s Foreclosure Summons and Complaint v. 119 Main
                                dated May 3, 2016
                             d. Exhibit “D” in opposition to 119 Main January OTSC –
                                Bankruptcy Docket, Southern District of New York – 18-
                                35074-cgm

                      3. Exhibit “C” to RB Motion To Dismiss – Judgment of Foreclosure
                         and Sale
                      4. Exhibit “D” to RB Motion to Dismiss – Cahill Decision and Order
                         vacating stay dated March 22, 2019
                      5. Exhibit “E” to RB Motion to Dismiss – Settlement Agreement
                         dated August 12, 2015


                                           1
19-35795-cgm    Doc 10-2    Filed 05/22/19 Entered 05/22/19 14:05:27           Exhibit List
                                       Pg 2 of 3


                      6. Exhibit “F” to RB Motion to Dismiss – Order to Show Cause
                         signed by Judge Gilpatric dated April 10, 2019

                              a. Affidavit in Support of Dino Toscani
                              b. Exhibit “A” to Order to Show Cause signed by Judge
                                 Gilpatric- Deed in Lieu of Foreclosure dated April 2, 2019

                      7. Exhibit “G” to Motion to Dismiss – E-mail to David Jedell
                         requesting withdrawal of action and OTSC

       e. Exhibit “2” to RB’s OTSC to 3rd Dept.- Order to Show Cause signed by Judge
          Cahill dated January 15, 2019

                 i. Affidavit of Georgina Tufano in Support dated January 15, 2019
                ii. Affidavit of Diana Spada in Support of OTSC of January 15, 2019 and
                    dated January 15, 2019
               iii. Judgment of Foreclosure and Sale
               iv. Notice of Sale
                v. Purported Potential Financing Proposals

       f. Exhibit “3” to RB’s OTSC to 3rd Dept.– Letter to Judge Cahill
       g. Exhibit “4” to RB’s OTSC to 3rd Dept.– RB’s Opposition to OTSC signed by
          Judge Gilpatric on or about April 10, 2019

                 i. B. Youngwirth Affirmation in Opposition to OTSC signed by Judge
                    Gilpatric
                ii. Exhibit “A” in Opposition to Gilpatric OTSC - G& D Leasing Summons
                    and Complaint – Index Number 19-1135
               iii. Exhibit “B” in Opposition to Gilpatric OTSC – January 2019 OTSC by
                    119 Main
               iv. Exhibit “C” in Opposition to Gilpatric OTSC – Judgment of Foreclosure
                    and Sale
                v. Exhibit “D” in Opposition to Gilpatric OTSC Decision of Judge Cahill
                    vacating stay
               vi. Exhibit “E” in Opposition to Gilpatric OTSC – Settlement Agreement

       h. Exhibit “5” to RB’s OTSC to 3rd Dept.– Blank Amended OTSC from G & D
          Leasing
       i. Exhibit “6” to RB’s OTSC to 3rd Dept.– Amended OTSC signed by Judge
          Schriebman dated April 30, 2019 with TRO.
       j. Exhibit “7” to RB’s OTSC to 3rd Dept.– E-mail to Judge Mott requesting in
          person conference


                                            2
19-35795-cgm     Doc 10-2     Filed 05/22/19 Entered 05/22/19 14:05:27           Exhibit List
                                         Pg 3 of 3


          k. Exhibit “8” to RB’s OTSC to 3rd Dept.– Opposition to Plaintiff’s Amended OTSC
             signed by Judge Schriebman

                 i. Affirmation of B. Youngwirth dated April 30, 2019 in Opposition to
                    Amended OTSC signed by Judge Schriebman

          l. Exhibit “9” to RB’s OTSC to 3rd Dept.– Notices of Appeal by RB Bank
          m. Exhibit “10” to RB’s OTSC to 3rd Dept.– Notice to Mr. Jedell of OTSC to
             Appellate Division

  3. EXHIBIT “C” to Motion to Lift Stay – 119 Main Street, LLC’s Southern District of
     New York Prior BK Order, Petition and Docket
  4. EXHIBIT “D” to Motion to Lift Stay - G & D Leasing’s Opposition to RB’s Order to
     Show Cause to 3rd Dept.

      -    Affirmation of David Jedell in Opposition to RB’s OTSC to 3rd Dept.
      -    Affidavit of Dino Toscani in Opposition to RB’s OTSC to 3rd Dept.

  5. EXHIBIT “E” to Motion to Lift Stay – RB’s Reply in Support of OTSC to 3rd Dept.

      -    Reply Attorney Affirmation of Brooke D. Youngwirth in Support of OTSC to 3rd
           Dept. with supporting Exhibits
      -    Reply Affirmation of Richard Kolosky, Senior Vice President in Support of OTSC
           to 3rd Dept.

  6. EXHIBIT “F” to Motion to Lift Stay – Appellate Division, Third Department Decision
     vacating TRO and OTSC of Judge Schriebman

  7. EXHIBIT “G” to Motion to Lift Stay – G & D Leasing’s Notice of Commencement of
     BK Filing

  8. EXHIBIT “H” to Motion to Lift Stay - Rule 55 Affidavit




                                             3
